Citation Nr: 1044971	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for T-cell lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  
She also had subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in December 2005, a statement of the 
case was issued in February 2007, and a substantive appeal was 
received in April 2007.

Although the Veteran initially requested a Board hearing in April 
2007, she withdrew her request in May 2009 and instead requested 
a personal hearing at the RO.  The Veteran's representative 
subsequently withdrew the RO hearing request in December 2009.

The issue of entitlement to service connection for T-cell 
lymphoma is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability was not manifested during the 
Veteran's active duty service or for many years after service, 
nor is it otherwise related to such service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was neither 
incurred in nor aggravated by her active duty service, nor may it 
be presumed to have been so incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2005.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The RO provided the appellant notice regarding 
disability ratings and effective dates in the February 2007 
statement of the case.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that any defects with respect 
to the timing of the VCAA notice was not prejudicial, since the 
case was readjudicated in July 2008 via a supplemental statement 
of the case, thereby curing the defective notice error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
The contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's 
service treatment records, service personnel records, VA 
treatment records, and private treatment records are on file.

The Veteran was afforded VA fee basis examination for her claimed 
bilateral hearing loss disability in June 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is 
thorough and contains sufficient information to decide the issue 
of entitlement to service connection for bilateral hearing loss 
disability.  Thus, the Board finds that further examination is 
not necessary with regard to this issue.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist her have been 
fulfilled with respect to the issue of entitlement to service 
connection for bilateral hearing loss disability and the 
appellant is not prejudiced by a decision on this claim at this 
time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which she contends resulted from noise 
exposure incurred during active duty.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The lack of any evidence that a claimant exhibited hearing loss 
during service is not fatal to a claim.  The laws and regulations 
do not require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the 
United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....  For example, if the record shows 
(a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  The Veteran 
contends that her bilateral hearing loss is related to her active 
duty service.  The Veteran claims that she was exposed to noise 
from listening to conversations for 8 hours a day.  The Veteran's 
DD Form 214 documents that her primary military occupational 
specialty (MOS) in service was as a voice interceptor and her 
secondary MOS was as a translator-interpreter.  The Veteran 
stated on her July 2005 claim that her bilateral hearing loss 
disability began in 2003.

During the Veteran's examination for enlistment in June 1972, the 
Veteran expressly denied hearing loss and ear trouble of any 
sort.  The examiner evaluated the Veteran's ears as clinically 
normal.  The Veteran also underwent an audiological examination, 
which showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
-
20
LEFT
10
5
15
-
25

Service treatment records document treatment for various other 
complaints, but there was no reference to any hearing loss, 
tinnitus, or ear problems.

During the Veteran's military separation examination in May 1975, 
the Veteran's ears were again clinically evaluated as normal.  An 
audiological examination was not administered at this time.

The first post-service evidence of the Veteran's claimed hearing 
disability is shown from an enlistment examination for the Army 
Reserve in April 1989.  At this time, the Veteran expressly 
denied hearing loss and ear trouble of any sort.  An audiological 
examination showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
25
20
15
LEFT
5
0
15
20
10

In support of her claim, the Veteran submitted a private 
audiological evaluation from January 2004.  During the 
examination, the Veteran reported that she noticed hearing 
problems for a couple of years.  On examination, the Veteran's 
word recognition scores were 96 percent for the right ear and 92 
percent for the left ear; however, the Board notes that the 
record is unclear as to whether the word recognition was not 
performed using the Maryland CNC Test as required by 38 C.F.R. 
§ 4.85(a).  The Board also notes that the results of the 
audiological evaluation were reported in graph form.  The Board 
finds that, as a fact-finder, it is not precluded from 
interpreting the graph data and converting them into numerical 
data.  In this regard, the Board notes that the United States 
Court of Appeals for Veterans Claims held, in Kelly v. Brown, 7 
Vet. App. 471, 474 (1995), that the Court could not interpret 
such data because it involved fact-finding.  There is no 
indication in the Court's decision that the Court was precluding 
the Board from interpreting the graph data and converting them 
into numerical data.  Id.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
30
30
LEFT
5
5
20
40
45

The examiner diagnosed the Veteran with bilateral mild to 
moderate high frequency sensorineural hearing loss.  The examiner 
did not address the etiology of the Veteran's bilateral hearing 
loss.

The Veteran was afforded a VA fee basis audiology examination in 
June 2008.  The audiologist noted that the Veteran's claims file 
was available and reviewed.  During the examination, the Veteran 
reported that her hearing loss was bilateral and gradual.  She 
reported that she had difficulty hearing the television, 
telephone, and her spouse/partner.  She also reported difficulty 
hearing when there was background noise.  The Veteran denied 
tinnitus, aural pressure, otalgia, dizziness, as well as a 
history of using hearing aids.  She reported that her in-service 
noise exposure included rocket-propelled grenades (RPGs), small 
weapons, rifle/handguns/shotguns, and that she listened to voice 
transmissions through headphones.  She also reported that she was 
not provided hearing protection, and that she was a right-handed 
shooter.  She denied any occupational or recreational noise 
exposure.  The Veteran's word recognition scores using the 
Maryland CNC Test were 94 percent for the right ear and 100 
percent for the left ear.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
40
45
LEFT
15
10
35
50
50

The audiologist diagnosed the Veteran with bilateral sensory high 
frequency hearing loss.  The audiologist concluded that the 
Veteran's hearing loss was less likely as not (less than 50/50 
probability) caused by or the result of noise exposure during her 
active duty service.  The audiologist's rationale was that the 
Veteran's 1989 audiological evaluation indicated no significant 
change from her 1972 audiological evaluation.  In addition, the 
audiologist concluded that the current audiogram did not show the 
classical high frequency noise notch.

Although the Veteran attempts to link her current bilateral 
hearing loss to service, as a lay person she is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  Accordingly, her statements as to etiology are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  To any extent the Veteran intends to suggest that she 
has had bilateral hearing loss since service, the Board finds her 
account to be inconsistent with the other evidence of record and 
thus not credible.  In this regard, the Veteran stated on her 
July 2005 claim that her bilateral hearing loss disability began 
in 2003, and she reported that she noticed hearing problems for a 
couple of years during her January 2004 private audiological 
examination.  In addition, the Board notes that the April 1989 
audiological examination results did not meet the statutory 
definition of hearing loss disability under 38 C.F.R. § 3.385, 
and, at that time, the Veteran denied any hearing loss.

The Board notes that the results from the January 2004 and June 
2008 audiological examinations show that the Veteran has a 
current hearing loss disability for VA purposes in both ears; 
however, a medical nexus must be shown between active service and 
the present bilateral hearing loss disability.

In this case, the Board is presented with an evidentiary record 
which persuasively weighs against service connection for the 
Veteran's bilateral hearing loss.  The evidence against such a 
link includes the long period of time between service and the 
initial documentation of bilateral hearing loss disability and 
the opinion from VA's June 2008 fee basis examination.  The first 
post-service evidence of the Veteran's claimed hearing disability 
is shown from a private audiology examination administered in 
January 2004.  In addition, the Board believes considerable 
weight must be afforded to the June 2008 VA fee basis 
examination, since it is the only objective medical evidence of 
record discussing the etiology of the Veteran's claimed bilateral 
hearing loss.  The only evidence in favor of such a link is the 
statements from the Veteran, which the Board finds to be 
unpersuasive in light of the other evidence of record.  The Board 
had considered the Veteran's statements, but the Board is unable 
to find that her statements are sufficient to place the negative 
evidence and the positive evidence in a state of equipoise.  See 
38 C.F.R. § 3.102.

The Board acknowledges the Veteran's contentions and understands 
her strong belief that her hearing loss is due to her service.  
However, after considering the totality of the evidence, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss.  Consequently, the benefit-of-the-doubt 
rule does not apply, and service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is not warranted.  To this extent, the appeal is 
denied.


REMAND

The Veteran is seeking entitlement to service connection for T-
cell lymphoma.  The Veteran contends that her T-cell lymphoma is 
related to her active duty service, including possibly due to 
radiation exposure or mustard gas exposure.  In this regard, the 
Veteran stated in September 2005 that she was exposed to mustard 
gas during basic training.  The Veteran also stated on her 
December 2005 notice of disagreement that she contends that her 
lymphoma was caused by exposure to radiation being emitted from 
towers around her base while stationed in Germany.  In addition, 
the Veteran's representative stated on the August 2009 VA Form 
646 that the Veteran was exposed to radiation via the types and 
concentration of emission equipment when she was stationed at a 
communication intercept site in Germany.

Service connection for a disorder that is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  
First, there are certain types of diseases that will be 
presumptively service connected for radiation-exposed veterans.  
See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the 
Board finds that the Veteran does not meet the criteria for being 
characterized as a radiation-exposed veteran, given the evidence 
of record.  38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) 
includes a list of radiogenic diseases, such as lymphomas, that 
will be service connected, provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.311(a)(1), in all claims in which it is 
established that a radiogenic disease first became manifest after 
service (and after any applicable presumptive period) and it is 
contended that the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  In this case, the 
medical evidence shows that the Veteran was diagnosed with T-cell 
lymphoma in December 2002, which was well over 5 years after her 
claimed in-service exposure to radiation.  See 38 C.F.R. 
§ 3.311(b)(5).  The Board also notes that lymphomas (other than 
Hodgkin's disease) are considered radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(2)(xxii).

The Board observes that 38 C.F.R. § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the Veteran's.  The 
regulation clearly directs that all available records concerning 
the Veteran's exposure to radiation will be forwarded to the 
Under Secretary for Health for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  This is 
not discretionary and the claim must be referred to the Under 
Secretary for Health as provided in the regulation.  It must also 
be noted that the Board is bound by the regulations.  38 C.F.R. 
§ 19.5.  VA has not yet obtained the required dose estimate.  
Therefore, the Board finds that obtaining a dose estimate is 
required in this case.

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), obtain from the Under 
Secretary for Health a dose estimate, based 
upon the Veteran's claimed in-service 
radiation exposure, through all available 
methodologies.

2.  If it is determined that the Veteran was 
exposed to ionizing radiation, then all 
required actions pursuant to 38 C.F.R. 
§ 3.311 should be accomplished as 
appropriate, to include referral to the Under 
Secretary for Benefits.

3.  After the foregoing development has been 
completed, any additional development deemed 
appropriate should be undertaken by the 
AMC/RO, including examination of the Veteran 
if necessary.  See 38 C.F.R. § 3.159(c).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

4.  Thereafter, the issue of entitlement to 
service connection for T-cell lymphoma should 
be readjudicated.  The AMC/RO should clearly 
determine whether entitlement to service 
connection for T-cell lymphoma is warranted 
under a direct basis and/or due to ionizing 
radiation exposure.  If the benefit sought is 
not granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


